Citation Nr: 1023384	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-36 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for fibroid tumors with dysfunctional uterine 
bleeding.

2.  Entitlement to a disability rating in excess of 20 
percent for postoperative residuals of cervical herniated 
nucleus pulposus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from February 1999 
September 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a disability rating in 
excess of 10 percent for fibroid tumors with dysfunctional 
uterine bleeding, and a disability rating in excess of 20 
percent for postoperative residuals of cervical herniated 
nucleus pulposus.

In May 2010, a Board video conference hearing before the 
undersigned was held.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the May 2010 Board hearing, the Veteran reported that 
both her cervical spine disability and her fibroid tumors 
disability had worsened since the most recent examinations of 
those disabilities, which were conducted in December 2007, 
and January 2008, respectively.  As such, VA is required to 
afford her contemporaneous VA examinations to assess the 
current nature, extent, and severity of her disabilities.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand these claims.

Accordingly, the case is REMANDED for the following actions:

1.  After associating all outstanding pertinent 
records with the claims file, schedule the 
Veteran for a VA spine examination to determine 
the extent and severity of her cervical spine 
disability.  The claims folder should be made 
available to and reviewed by the examiner.  Any 
indicated special diagnostic tests that are 
deemed necessary, to include range of motion 
testing of the cervical spine, must be conducted.  
The examiner must determine whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the Veteran's 
cervical spine disability, and, if possible, 
express the extent of any such factors in terms 
of additional range of motion loss in degrees.  
The examiner should also provide an opinion as to 
additional functional loss during flare-ups or 
during periods of repeated use, if possible, 
expressed in terms of additional range of motion 
loss in degrees.  

Finally, the examiner should discuss the nature 
and severity of any neurological symptoms found 
to be related to the Veteran's service-connected 
cervical spine disability.  In doing so, the 
examiner must state whether it is at least as 
likely as not that the Veteran has any right 
upper extremity or left upper extremity 
impairment that is either a manifestation of her 
cervical spine disability or is related to or 
aggravated by her cervical spine disability.  The 
examiner must also state whether it is at least 
as likely as not that the Veteran has headaches 
that are a manifestation of her cervical spine 
disability or are related to or aggravated by her 
cervical spine disability.  The examiner should 
set forth a complete rationale for all findings 
and conclusions in a legible report.

2.  After associating all outstanding pertinent 
records with the claims file, schedule the 
Veteran for a VA gynecological examination to 
determine the extent and severity of her fibroid 
tumors with dysfunctional uterine bleeding.  The 
claims folder should be made available to and 
reviewed by the examiner.  All indicated tests 
should be performed, and the examiner must 
identify all manifestations of the service-
connected disability.  The examiner must opine as 
to whether the Veteran's fibroid tumors 
disability is manifested by pelvic pain, or heavy 
or irregular bleeding that is not controlled by 
treatment.  The examiner should set forth a 
complete rationale for all findings and 
conclusions in a legible report.

3.  Thereafter, reconsider the Veteran's claims 
for higher ratings.  In addition, if not rendered 
moot, the RO should reconsider whether a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities (TDIU) is warranted.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If the 
benefits sought on appeal are not granted, the RO 
must issue a supplemental statement of the case, 
and the Veteran should be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

